
	

113 HR 1675 IH: Ensuring Women’s Access to Free-Market Healthcare Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1675
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Cassidy (for
			 himself, Mrs. Blackburn,
			 Mr. Heck of Nevada,
			 Mr. Harris,
			 Mrs. Black,
			 Mr. Burgess,
			 Mr. Terry,
			 Mr. Westmoreland,
			 Mr. Broun of Georgia,
			 Mr. Lance, and
			 Mr. DesJarlais) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit
		  health plans without a deductible for prenatal, labor and delivery, and
		  postpartum care to be treated as high deductible plans with respect to health
		  savings accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Women’s Access to Free-Market
			 Healthcare Act of 2013.
		2.HSA high
			 deductible plan safe harbor for absence of prenatal, labor and delivery, and
			 postpartum care deductible
			(a)In
			 generalParagraph (2) of
			 section 223(c) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C)
			 the following new subparagraph:
				
					(D)Safe harbor for
				absence of prenatal, labor and delivery, and postpartum care
				deductible
						(i)In
				generalA plan shall not fail to be treated as a high deductible
				health plan by reason of failing to have a deductible for prenatal, labor and
				delivery, and postpartum care.
						(ii)Prenatal, labor
				and delivery, and postpartumThe Secretary, in consultation with the
				American Academy of Pediatrics and American College of Obstetricians and
				Gynecologists, shall by regulation define prenatal, labor and delivery, and
				postpartum care for purposes of this
				subparagraph.
						.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2013.
			
